Citation Nr: 1449206	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-21 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had service in the Kansas Army National Guard, including a period of active duty for training from May 1965 to October 1965.  He also served on active duty in the Army from May 1967 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for a cardiovascular disorder (listed as a cardiovascular condition, claimed as heart disease and an aneurysm), to include as due to Agent Orange exposure, as well as secondary to sleep apnea.  

In February 2014, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in February 2014, partly to schedule the Veteran for an appropriate VA examination (preferably by a cardiologist, if available) to determine the nature and likely etiology of any diagnosed cardiovascular disorder.  The examiner was to diagnose all current cardiovascular disorders, and to specifically indicate whether the Veteran had ischemic heart disease.  For each cardiovascular disorder diagnosed (other than ischemic heart disease which may be presumed to be due to Agent Orange exposure), the examiner was to indicate whether it was at least as likely as not (a 50% or greater probability) that any such disorder was manifested during the Veteran's active duty service or was otherwise causally related to such service, to include Agent Orange exposure.  

The February 2014 Board remand also directed that the examiner was to indicate whether any diagnosed cardiovascular disorders were at least as likely as not (a 50% or greater probability) caused or aggravated by the Veteran's service-connected residuals of a cerebrovascular accident and/or diabetes mellitus.  

Pursuant to the February 2014 remand, the Veteran was afforded a VA heart conditions examination in April 2014.  There was a notation that the Veteran's claims file was reviewed.  The diagnosis was supraventricular arrhythmia.  The examiner indicated that the Veteran did not have any heart conditions that qualified within the generally accepted medical definition of ischemic heart disease.  The examiner commented that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran did not have ischemic heart disease.  The examiner specifically indicated that it was less likely than not that the Veteran's supraventricular arrhythmia was manifested during his active duty service, or was otherwise causally related to service, including Agent Orange exposure.  The examiner maintained that there was no link between herbicides and atrial flutter.  

The examiner also indicated that the Veteran's supraventricular arrhythmia was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected stroke or diabetes mellitus.  The examiner stated that there was no link or clinical evidence between atrial flutter and diabetes mellitus or a stroke.  The examiner reported that it was less likely than not that the Veteran was diagnosed with a supraventricular arrhythmia (during service) because after review of his April 1970 separation examination, the heart question was marked as normal.  

There are several problems with this medical opinion.  First, although the examiner indicated that that the Veteran's supraventricular arrhythmia was less likely than not proximately due to or the result of his service-connected residuals of a cerebrovascular accident or diabetes mellitus, the examiner did not specifically provide an opinion whether the Veteran's service-connected residuals of a cerebrovascular accident and/or diabetes mellitus aggravated his diagnosed supraventricular arrhythmia as requested pursuant to the February 2014 Board remand.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Because the likelihood of aggravation of the claimed cardiovascular conditions by the service-connected conditions was not addressed, this opinion is inadequate.

Additionally, the Board notes that the VA examiner solely addressed the etiology of supraventricular arrhythmia/atrial flutter.  However, the Veteran's medical records include references to various cardiovascular disorders during the pendency of the appeal which were not addressed by the April 2014 VA examiner.  For example, an April 2010 VA imaging report related an impression of "arteriosclerosis without hemodynamic abnormality"; a July 2011 heart examination indicated pulmonary hypertension; the July 2011 report of the echocardiogram related left ventricular diastolic function that was mildly impaired (Grade 1); a mildly enlarged left atrium; a sclerotic aortic valve; and borderline pulmonary hypertension; a June 2012 VA treatment report noted that the Veteran's electrocardiogram was abnormal.  It was noted that an October 2009 echocardiogram showed findings of concentric left ventricular hypertrophy and hypertensive cardiovascular disease, with left ventricular diastolic function that was mildly impaired (Grade 1), a mildly enlarged left atrium, a sclerotic aortic valve, and borderline pulmonary hypertension (the examiner also reported that an April 2010 carotid ultrasound showed "atherosclerosis"); and an October 2012 VA treatment entry noted that the Veteran was provided with Metopropol for heart failure.  

This medical evidence suggests the Veteran may have other cardiovascular conditions, but the April 2014 VA examiner did not address these conditions.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Remand is required for an addendum to the April 2014 medical examination.  Prior to obtaining an additional addendum opinion, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for cardiovascular problems since March 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to the examiner who conducted the April 2014 VA heart conditions examination.  The examiner must diagnose all current cardiovascular disorders, to specifically include as arteriosclerosis, atherosclerosis, pulmonary hypertension, and supraventricular arrhythmia.  The examiner must also specifically indicate whether the Veteran has ischemic heart disease.  

Based on a review of the claim file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiovascular disorders are related to and/or had their onset during his period of service, to include exposure to Agent Orange.

If the examiner concludes that the Veteran has not met the criteria for a diagnosis of a cardiovascular disease other than supraventricular arrhythmia/atrial flutter at any time since June 2009, he must explicitly state this in the examination report and must explain why the previous references to disorders such as arteriosclerosis, atherosclerosis, pulmonary hypertension, and arteriosclerosis, atherosclerosis, pulmonary hypertension are not valid diagnoses of these disabilities at any point since June 2009.  The examiner must provide a rationale for any such conclusion.  

The examiner must further opine as to whether the Veteran's service-connected residuals of a cerebrovascular accident, diabetes mellitus, and/or any other service-connected disability such as PTSD, caused or aggravated any currently diagnosed cardiovascular disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



